               Case 2:18-cr-00116-KJM Document 82 Filed 06/10/20 Page 1 of 5


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JAMES R. CONOLLY
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 2:18-CR-116-KJM
12                                 Plaintiff,            STIPULATION REGARDING USE OF
                                                         VIDEOCONFERENCING DURING SENTENCING
13                          v.                           HEARING; FINDINGS AND ORDER
14   ERIC MONFORT,                                       DATE: June 8, 2020
                                                         TIME: 9:00 a.m.
15                                Defendant.             COURT: Hon. Kimberly J. Mueller
16

17                                               BACKGROUND

18          On January 13, 2020, the defendant, Eric Monfort, entered a plea of guilty to violating 21 U.S.C.

19 §§ 846, 841(a)(1), conspiracy to distribute, and to possess with intent to distribute, heroin and

20 methamphetamine (Count One), and 18 U.S.C. § 922(g), being a felon in possession of a firearm (Count

21 Four). ECF No. 62. The case is set for Judgment and Sentencing on June 8, 2020, and the parties are

22 prepared to proceed with the hearing on that day. In preparation for that hearing, the parties respectfully

23 submit this stipulation and proposed order, providing a basis for the Court to find that the defendant

24 acknowledges that he has the right to be physically present at this hearing, agrees to waive that right, and

25 consents to proceed with the hearing remotely, by videoconference, on the basis that delay to this

26 hearing could result in serious harm to the interests of justice.

27          On March 27, 2020, Congress passed the Coronavirus Aid, Relief, and Economic Security Act

28 (“CARES Act”). The CARES Act empowered the Judicial Conference of the United States and Chief

      STIPULATION REGARDING HEARING                       1
                 Case 2:18-cr-00116-KJM Document 82 Filed 06/10/20 Page 2 of 5


 1 District Judges to authorize plea and sentencing hearings by video or telephonic conference when 1)

 2 such hearings “cannot be conducted in person without seriously jeopardizing public health and safety;”

 3 and 2) “the district judge in a particular case finds for specific reasons that the plea or sentencing in that

 4 case cannot be further delayed without serious harm to the interests of justice.” Id., Pub. L. 116-23

 5 § 15002(b)(2).

 6          On March 29, 2020, the Judicial Conference of the United States made the findings required by

 7 the CARES Act, concluding that “emergency conditions due to the national emergency declared by the

 8 President under the National Emergencies Act (50 U.S.C. § 1601, et seq.) with respect to the

 9 Coronavirus Disease 2019 (COVID-19) have materially affected and will materially affect the

10 functioning of the federal courts generally.”

11          On March 30, 2020, the Chief Judge of this District, per General Order 614, also made the

12 findings required by the CARES Act: “[F]elony pleas under Rule 11 of the Federal Rules of Criminal

13 Procedure and felony sentencings under Rule 32 of the Federal Rules of Criminal Procedure cannot be

14 conducted in person without seriously jeopardizing public health and safety.” Accordingly, the findings

15 of the Judicial Conference and General Order 614 establish that plea and sentencing hearings cannot

16 safely take place in person.

17           In order to authorize change of plea hearings by remote means, however, the CARES Act—as

18 implemented by General Order 614—also requires district courts in individual cases to “find, for

19 specific reasons, that felony pleas or sentencings in those cases cannot be further delayed without

20 serious harm to the interests of justice.” General Order 614 further requires that the defendant consent

21 to remote proceedings. Finally, the remote proceeding must be conducted by videoconference unless

22 “videoconferencing is not reasonably available.” In such cases, district courts may conduct hearings by

23 teleconference. General Order 618, entered on May 13, 2020, confirmed that General Order 614

24 remains in effect.

25                                                 STIPULATION

26          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

27 through defendant’s counsel of record, hereby stipulate as follows:

28          1.      The Governor of the State of California declared a Proclamation of a State of Emergency

      STIPULATION REGARDING HEARING                       2
                 Case 2:18-cr-00116-KJM Document 82 Filed 06/10/20 Page 3 of 5


 1 to exist in California on March 4, 2020.

 2          2.      On March 13, 2020, the President of the United States issued a proclamation declaring a

 3 National Emergency in response to the COVID-19 pandemic.

 4          3.      In their continuing guidance, the Centers for Disease Control and Prevention (CDC) and

 5 other public health authorities have suggested the public avoid social gatherings in groups of more than

 6 10 people and practice physical distancing (within about six feet) between individuals to potentially

 7 slow the spread of COVID-19. The virus is thought to spread mainly from person-to-person contact,

 8 and no vaccine currently exists.

 9          4.      These social distancing guidelines – which are essential to combatting the virus – are

10 generally not compatible with holding in-person court hearings.

11          5.      On March 17, 2020, this Court issued General Order 611, noting the President and

12 Governor of California’s emergency declarations and CDC guidance, and indicating that public health

13 authorities within the Eastern District had taken measures to limit the size of gatherings and practice

14 social distancing. The Order suspended all jury trials in the Eastern District of California scheduled to

15 commence before May 1, 2020.

16          6.      On March 18, 2020, General Order 612 issued. The Order closed each of the courthouses

17 in the Eastern District of California to the public. It further authorized assigned district court judges to

18 continue criminal matters after May 1, 2020 and excluded time under the Speedy Trial Act. General

19 Order 612 incorporated General Order 611’s findings regarding the health dangers posed by the

20 pandemic.

21          7.      On April 16, 2020, the Judicial Council of the Ninth Circuit declared a judicial

22 emergency in this District pursuant to 18 U.S.C. § 3174(d), based on the District’s “critically low

23 resources across its heavy caseload.” The report accompanying the Judicial Council’s declaration

24 analyzed the public safety dangers associated with the COVID-19 pandemic and examined both the

25 District’s caseload (the District currently ranks first in the Ninth Circuit and eighth nationally in

26 weighted filings) and its shortage of judicial resources (the District is currently authorized only six

27 district judges; two of those positions are currently vacant and without nominations). The report further

28 explained that a backlog of cases exists that “can only start to be alleviated” when the CDC lifts its

       STIPULATION REGARDING HEARING                      3
                 Case 2:18-cr-00116-KJM Document 82 Filed 06/10/20 Page 4 of 5


 1 guidance regarding gatherings of individuals.

 2          8.      On April 17, 2020, General Order 617 issued, continuing court closures through June 1,

 3 2020 and authorizing further continuances of hearings and exclusions under the Speedy Trial Act. On

 4 May 13, 2020, General Order 618 issued, continuing court closures until further notice, and authorizing

 5 further continuances of hearings and exclusions under the Speedy Trial Act through May 2, 2021.

 6 General Order 618 also confirmed the continued applicability of General Order 614 regarding

 7 implementation of the CARES Act.

 8          9.      Given these facts, it is essential that Judges in this District resolve as many matters as

 9 possible via videoconference and teleconference during the COVID-19 pandemic. By holding these

10 hearings now, this District will be in a better position to work through the backlog of criminal and civil

11 matters once in-person hearings resume.

12          10.     The Judgment and Sentencing in this case accordingly cannot be further delayed without

13 serious harm to the interests of justice for the reasons stated above. If the Court were to delay this

14 hearing until it can be held in-person, it would only add to the enormous backlog of criminal and civil

15 matters facing this Court, and every Judge in this District, when normal operations resume.

16          11.     THEREFORE, the parties hereby stipulate and agree that each of the requirements of the

17 CARES Act and General Order 614 have been satisfied in this case. They request that the Court enter

18 an order making the specific findings required by the CARES Act and General Order 614. Specifically,

19 for the reasons further set forth below, the parties agree that:

20                  a)      The Judgment and Sentencing hearing in this case cannot be further delayed

21          without serious harm to the interest of justice, given the public health restrictions on physical

22          contact and court closures existing in the Eastern District of California, the fact that the

23          defendant has already entered his plea of guilty, and the additional backlog of cases that is likely

24          to increase in this district if criminal matters do not proceed by videoconference when the

25          defendant consents and a resolution has been reached between the parties.

26                  b)      Under CARES Act § 15002(b), the defendant acknowledges that he has the right

27          to be physically present for this hearing, but waives that right, and consents to proceed with a

28          remote hearing by videoconference.

      STIPULATION REGARDING HEARING                       4
                Case 2:18-cr-00116-KJM Document 82 Filed 06/10/20 Page 5 of 5


 1                 c)      Defendant’s counsel, Assistant Federal Defender Ben Galloway, joins in that

 2         acknowledgment, waiver, and consent.

 3         IT IS SO STIPULATED.

 4
     Dated: June 5, 2020                                      MCGREGOR W. SCOTT
 5                                                            United States Attorney
 6
                                                              /s/ JAMES R. CONOLLY
 7                                                            JAMES R. CONOLLY
                                                              Assistant United States Attorney
 8

 9
     Dated: June 5, 2020                                      /s/ BENJAMIN GALLOWAY
10                                                            BENJAMIN GALLOWAY
11                                                            Assistant Federal Defender
                                                              Counsel for Defendant
12                                                            ERIC MONFORT

13

14                                         FINDINGS AND ORDER

15         1.      The Court adopts the findings above.

16         2.      Further, the Court specifically finds that:

17                 a)      The Judgment and Sentencing hearing in this case cannot be further delayed

18         without serious harm to the interest of justice;

19                 b)      The defendant has waived his physical presence at the hearing and consents to

20         remote hearing by videoconference; and

21         3.      Therefore, based on the findings above, and under the Court’s authority under § 15002(b)

22 of the CARES Act and General Order 614, the Judgment and Sentencing hearing in this case will be

23 conducted by videoconference.

24         IT IS SO FOUND AND ORDERED this 9th day of June, 2020.

25

26

27

28

      STIPULATION REGARDING HEARING                      5
